Court of Appeals
                                  First District of Texas
                                          BILL OF COSTS

                                           No. 01-15-00665-CV

                                In the Interest of K.S. and E.S., children

              NO. 2007-50925 IN THE 312TH DISTRICT COURT OF HARRIS COUNTY


   TYPE OF FEE              CHARGES             PAID/DUE               STATUS                 PAID BY
   CLK RECORD                 $179.00          09/10/2015                PAID                    ANT
      FILING                  $175.00          08/07/2015                PAID                    ANT
STATEWIDE EFILING              $20.00          08/07/2015                PAID                    ANT

   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                      $374.00.
                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
                                                          hand and the seal of the Court of Appeals for the
                                                          First District of Texas, this December 21, 2015.